COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00033-CR


Gloria Sandone                            §   From County Criminal Court No. 5

                                          §   of Denton County (CR-2010-05127-E)

v.                                        §   January 17, 2013

                                          §   Opinion by Chief Justice Livingston

The State of Texas                        §   (p)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS




                                       By_________________________________
                                         Chief Justice Terrie Livingston
                           COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-12-00033-CR


GLORIA SANDONE                                                       APPELLANT

                                          V.

THE STATE OF TEXAS                                                         STATE


                                       ----------

          FROM COUNTY CRIMINAL COURT NO. 5 OF DENTON COUNTY

                                       ----------

                                     OPINION

                                       ----------

      In two issues, appellant Gloria Sandone appeals her Class B misdemeanor

conviction for theft of property valued at $50 or more but less than $500.1 We

affirm.




      1
          See Tex. Penal Code Ann. § 31.03(a), (e)(2)(A)(i) (West Supp. 2012).


                                           2
                               Background Facts2

      One afternoon in June 2010, Eric Butler, who is a loss prevention

supervisor for J.C. Penney, was working in a Lewisville store when he saw

appellant in the men’s clothing area. Appellant had several pairs of pants draped

across her arm, and according to Butler, she ―selected a tie very quickly without

looking at the price.‖ Appellant then selected three more ties, looked around,

and concealed the four ties in a bag that already contained clothing.        Butler

watched appellant walk to a cash register and make two piles of clothing. One

pile contained the clothing from the bag (four pairs of pants and the four ties that

Butler saw appellant take), and the other pile contained the clothing that

appellant had draped on her arm.       At the register, appellant exchanged the

clothes from the bag (as if she had already purchased them) for the clothes that

she had draped on her arm. Butler eventually saw appellant leave the store,

identified himself as a loss prevention officer, asked her to reenter the store, and

told her about what he had seen. When appellant denied Butler’s allegation that

she had committed theft, Butler called the police.

      Lewisville Police Department Officer Chang Chi arrived at the store’s loss

prevention office and asked appellant what had happened. Appellant said that

she had previously bought some dress clothes for her son and that she had


      2
      At trial, the State and appellant presented different versions of the facts.
We will first recite the evidence elicited from the State’s witnesses, and we will
summarize appellant’s testimony later in the opinion.


                                         3
taken those clothes into the store to exchange them for other clothes. Officer Chi

looked at the pants that appellant claimed to have brought in the store, and he

noticed that they were different sizes. For example, one pair of the pants had a

thirty-eight-inch waist, while another pair had a thirty-two-inch waist. Officer Chi

believed that the pants’ size discrepancies were inconsistent with appellant’s

claim to have bought them for her son. Appellant told Officer Chi that the receipt

for the pants was with her son in Houston. She also asked Officer Chi if he could

give her a ticket instead of taking her to jail. After completing his investigation,

Officer Chi arrested appellant for stealing the ties.3

      The State charged appellant with theft. The charging instrument alleged

that she had unlawfully appropriated ―neckties, of the value of $50 or more but

less than $500 from Eric Butler, the owner thereof, with intent to deprive the

owner of the property.‖ Appellant pled not guilty. At trial, she testified that she

had bought four pairs of pants and four ties for her son from a woman at a motel,

that she took those clothes into the store, and that she told someone that she

wanted to exchange them before she did so. Appellant denied taking ties and

concealing them in her bag. She testified that she had falsely told Officer Chi

that her son had a receipt because it was ―easier at the time than saying . . . that

[she] bought them from somebody in the motel.‖



      3
       Officer Chi testified that he did not have enough evidence to arrest
appellant for theft of the pants that were in the bag.


                                          4
      After listening to the evidence and the parties’ arguments, the jury

convicted appellant. In accordance with an agreement between the parties, the

trial court assessed her punishment at 160 days’ confinement but suspended the

imposition of that sentence and placed her on community supervision. Appellant

brought this appeal.

                       Butler’s Testimony Concerning Value

      In her first issue, appellant argues that the trial court erred by allowing

Butler to testify about the value of the ties because Butler was not qualified to do

so and because his testimony was based on hearsay. When a prosecutor asked

Butler about the value of the ties that Butler saw appellant take, appellant

objected on the basis that Butler was not qualified to render an opinion on value.

Appellant’s counsel contended, ―[W]hile [Butler] may constitute a special owner

for purposes of care, custody, control and permission, he is not an owner such

that [he] can testify to value.‖ The State contended that Butler had knowledge of

the value of the ties because he had looked at their price tags, but appellant

argued that the price tags were hearsay. The State then argued that as the

owner of the ties and as a result of his position at the store, Butler could testify

about their value.     The trial court overruled appellant’s objection to Butler’s

testimony about value, and Butler testified that each of the four ties was valued at

$30. Also, over appellant’s hearsay objection, the trial court admitted State’s

Exhibit One, which stated that the four ties were collectively valued at $120.




                                         5
      We review a trial court’s decision to admit evidence under an abuse of

discretion standard. Lozano v. State, 359 S.W.3d 790, 817 (Tex. App.—Fort

Worth 2012, pet. ref’d). The trial court does not abuse its discretion by admitting

evidence unless its determination lies outside the zone of reasonable

disagreement. Id.; see also Davila v. State, 547 S.W.2d 606, 610 (Tex. Crim.

App. 1977) (applying the abuse of discretion standard to a trial court’s admission

of a witness’s testimony about the value of a truck).

      To obtain appellant’s conviction for Class B misdemeanor theft, the State

was required to prove that she unlawfully appropriated property that was valued

at $50 or more but less than $500 with the intent to deprive the owner of the

property. Tex. Penal Code Ann. § 31.03(a), (e)(2)(A)(i). The owner of property is

a person who has ―title to the property, possession of the property, whether

lawful or not, or a greater right to possession of the property than the actor.‖ Id.

§ 1.07(a)(35)(A) (West Supp. 2012). Value, for the purpose of classifying a theft

offense, is generally the fair market value of the property at the time and place of

the offense. Id. § 31.08(a)(1) (West 2011).

      Fair market value may be proved by, among other means, testimony of the

owner’s opinion of the value of the property. Keeton v. State, 803 S.W.2d 304,

305 (Tex. Crim. App. 1991). In Sullivan v. State, the court of criminal appeals

distinguished the requirements for admissibility of testimony concerning value

from a non-owner of property as opposed to an owner, stating in part,




                                         6
            It has long been the rule in this State that the owner of
      property is competent to testify as to the value of his own property.
      This rule applies both in criminal theft cases and in cases which
      involve only civil issues.

            ....

            It is settled that when the State seeks to establish the value of
      an item of property through the testimony of a non-owner the witness
      must first be qualified as having personal knowledge of the value of
      the property. Furthermore, to establish sufficient evidence of value
      the State must elicit testimony as to the fair market value of the
      property in question.

             We have held, however, that while fair market value must be
      established if the testimony concerning value is given by someone
      other than the owner, the owner is competent to testify as to value
      though he is not qualified as an expert on the value of the
      property. . . .

            ....

            Thus, there seems to be two corollaries to the rule regarding
      proof of value. When the proof of value is given by a non-owner, the
      non-owner must be qualified as to his knowledge of the value of the
      property and must give testimony explicitly as to the fair market
      value or replacement value of the property.

            However, when the owner of the property is testifying as to the
      value of the property, he or she may testify as to his or her opinion or
      estimate of the value of the property in general and commonly
      understood terms. Testimony of this nature is an offer of the
      witness’ best knowledge of the value of his property.

701 S.W.2d 905, 908–09 (Tex. Crim. App. 1986) (emphasis added) (citations

omitted); see Holz v. State, 320 S.W.3d 344, 350 (Tex. Crim. App. 2010)

(―Sullivan affirmed that fair market value should be used to establish the value of

property stolen in theft cases, and held that an owner’s testimony was sufficient

to prove fair market value.‖).     Various courts of appeals have applied the



                                         7
rationale expressed in Sullivan to hold that the State is not required to prove that

an owner of property is qualified based on knowledge of the value of the property

before the owner may give testimony about value. See Fernandez v. State, No.

08-10-00153-CR, 2011 WL 1849541, at *2 (Tex. App.—El Paso May 11, 2011,

no pet.) (not designated for publication); Morales v. State, 2 S.W.3d 487, 488

(Tex. App.—Texarkana 1999, pet. ref’d); Jones v. State, 814 S.W.2d 801, 803

(Tex. App.—Houston [14th Dist.] 1991, no pet.) (―It has long been the rule in this

State that the owner of property is competent to testify as to the value of his own

property.‖).

      Based on this authority, we must conclude that the trial court did not abuse

its discretion by overruling appellant’s first objection that Butler was not properly

qualified to testify as an expert on value. Concerning his position at J.C. Penney,

Butler testified, ―I’m in charge of all of the safety in the store.           All the

apprehensions, all the internal investigations. . . . I’m in charge of my staff. . . .

So I have to make sure all the apprehensions are up to par.‖ As J.C. Penney’s

loss prevention supervisor, Butler had a greater right to possession of the ties

than appellant, and that made him the ties’ owner, just as the State pled in its

charging instrument.    See Tex. Penal Code Ann. § 1.07(a)(35)(A); Castle v.

State, 718 S.W.2d 86, 88 (Tex. App.—Fort Worth 1986, no pet.) (―[E]vidence that

Bunche was an employee of J.C. Penney is sufficient to show a greater right of

possession in her than in appellant and to establish her as special owner of the

property.‖). Because Butler was the owner of the ties, he could offer an opinion


                                          8
on their value without the State’s presentation of evidence that he was qualified

on the basis of knowledge as an expert. See Holz, 320 S.W.3d at 350; Sullivan,
701 S.W.2d at 908–09.

      Appellant argues that Butler was not competent to testify about value

because he was not the ―true owner‖ of the ties but instead was only the ―special

owner‖ of them. A ―special owner‖ is someone, like Butler, who has custody or

control of property belonging to another person. Garza v. State, 344 S.W.3d
409, 412–13 (Tex. Crim. App. 2011) (explaining that penal code section

1.07(a)(35)(A)’s definition of ―owner‖ eliminates distinctions between general and

special owners); Byrd v. State, 336 S.W.3d 242, 252 (Tex. Crim. App. 2011).

Contrary to appellant’s argument, we have found several cases in which courts

held that special owners of property are competent to testify to value under the

standard applied to owners in Sullivan. See Garza, 344 S.W.3d at 414 (―As a

proper special owner, [an employee of a business] was competent to attest to the

value of the stolen property . . . .‖); Proctor v. State, No. 14-96-00895-CR, 1998
WL 470355, at *1 (Tex. App.—Houston [14th Dist.] Aug. 13, 1998, no pet.) (not

designated for publication) (holding that a motorcycle owner’s brother, who had

care, custody, and control of the motorcycle, was competent under Sullivan to

testify about the value of the motorcycle); Dodson v. State, No. 04-96-00427-CR,

1997 WL 136500, at *3–4 (Tex. App.—San Antonio Mar. 26, 1997, no pet.) (not

designated for publication) (concluding that the manager of a Wal-Mart store

qualified as an owner of the property at issue and that the manager’s testimony


                                        9
was therefore admissible under Sullivan to establish value); Jones v. State, 814
S.W.2d 801, 803–04 (Tex. App.—Houston [14th Dist.] 1991, no pet.) (holding

that a project manager at a construction site was competent under Sullivan to

testify about the value of mullions that had been stolen from the site because the

project manager qualified as an owner of the mullions).        Appellant has not

directed us to any cases in which a court held that a special owner was not

qualified to testify about the value of property under the standard for owners

expressed in Sullivan, and we have found none.

      Appellant also argues that ―any information [Butler] possessed [about

value] would have necessarily been based on unreliable hearsay.‖ In a brief

hearing outside of the presence of the jury about the admissibility of Butler’s

testimony, the State represented that Butler had ―inspected the items that were

taken‖ and had ―looked at the price tags.‖ Appellant objected on the basis that

the price tags were hearsay. We cannot conclude that the trial court abused its

discretion by overruling this objection because Texas courts, including the court

of criminal appeals, have consistently held that hearsay evidence is admissible

when proving value in a theft case. See, e.g., Gonzales v. State, 478 S.W.2d
522, 524 (Tex. Crim. App. 1972) (―This court has consistently held that hearsay

evidence is admissible as proof of market value.‖); Ortiz v. State, 727 S.W.2d 37,

40 (Tex. App.—San Antonio 1987, pet. ref’d) (―[T]he case before us involves

hearsay testimony of price tags which was admissible to prove value.‖).




                                       10
      For all of these reasons, we hold that the trial court did not abuse its

discretion by admitting Butler’s testimony about the value of the ties, and we

overrule appellant’s first issue.

    Officer Chi’s Testimony Concerning His Conversation with Appellant

      In her second issue, appellant argues that the trial court erred by allowing

Officer Chi to testify about his conversation with appellant on the date of her

arrest because the evidence did not establish that appellant received Miranda4

warnings or that Officer Chi followed article 38.22 of the code of criminal

procedure while questioning appellant.5 During the trial, the State questioned

Officer Chi about whether he had asked appellant any questions upon meeting

her in J.C. Penney’s loss prevention office. Appellant objected on the grounds

that Officer Chi had not first issued appellant Miranda warnings and that

appellant’s verbal statements were not recorded. The State argued that Miranda

warnings and the recording of appellant’s statements were not required because

appellant had not been subjected to a custodial interrogation. Outside of the

jury’s presence, Officer Chi testified that appellant was not arrested during the




      4
       See Miranda v. Arizona, 384 U.S. 436, 478–79, 86 S. Ct. 1602, 1630
(1966).
      5
        See Tex. Code Crim. Proc. Ann. art. 38.22, § 3(a) (West 2005) (setting
forth requirements for the admissibility of a defendant’s oral statement that is
made during a custodial interrogation, including that the statement must be
electronically recorded).


                                       11
questioning but that she was not free to leave.           The trial court overruled

appellant’s objection.

      After the trial court overruled the objection, Officer Chi testified that on the

date of appellant’s arrest, she had told him that she had previously purchased

dress clothes for her son, who had recently graduated from law school in

Houston, and that her son had the receipt for the clothes.          Officer Chi also

testified that appellant had asked him if he could ―just write her a ticket and let

her go.‖ But before Officer Chi testified and before appellant objected, all of

these statements from appellant had already been introduced into evidence,

without objection, through Butler’s testimony.

      The improper admission of evidence is harmless if the same or similar

evidence is admitted without objection at another point in the trial. Estrada v.

State, 313 S.W.3d 274, 302 n.29 (Tex. Crim. App. 2010), cert. denied, 131 S. Ct.
905 (2011); Valle v. State, 109 S.W.3d 500, 509 (Tex. Crim. App. 2003) (―An

error in the admission of evidence is cured where the same evidence comes in

elsewhere without objection.‖); Hill v. State, 303 S.W.3d 863, 876 (Tex. App.—

Fort Worth 2009, pet. ref’d). Thus, even if we were to conclude that appellant

was subjected to custodial interrogation from Officer Chi, that he should have

given her Miranda warnings, and that he failed to comply with article 38.22 of the

code of criminal procedure, we would be compelled to determine beyond a

reasonable doubt that appellant was not harmed by the admission of Officer

Chi’s testimony about appellant’s statements because Butler testified to the same


                                         12
facts without objection. See Tex. R. App. P. 44.2(a); Hill, 303 S.W.3d at 876; see

also Campbell v. State, 325 S.W.3d 223, 238–39 (Tex. App.—Fort Worth 2010,

no pet.) (applying the constitutional error harm standard of rule 44.2(a) to decide

that there was no harm from a violation of a defendant’s right to receive Miranda

warnings and declining to conduct a separate analysis of harm, relating to a

violation of article 38.22, under rule 44.2(b)’s nonconstitutional error standard).

We overrule appellant’s second issue.

                                   Conclusion

      Having overruled both of appellant’s issues, we affirm the trial court’s

judgment.




                                                   TERRIE LIVINGSTON
                                                   CHIEF JUSTICE


PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

PUBLISH

DELIVERED: January 17, 2013




                                        13